Citation Nr: 0945959	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-35 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to direct and secondary service connection 
for diabetes mellitus.  

2.  Entitlement to a rating in excess of 10 percent for 
hepatitis C prior to May 16, 2008, and in excess of 60 
percent on and after May 16, 2008.  

3.  Entitlement to a rating in excess of 10 percent for 
gastritis.  

4.  Entitlement to an increased (compensable) rating for an 
appendectomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's claim 
for direct service connection for diabetes mellitus and his 
claims for increase for hepatitis C, gastritis, and an 
appendectomy scar.  By subsequent rating action in July 2008, 
the RO increased the rating assigned for the veteran's 
hepatitis C from 10 percent to 60 percent, effective from May 
16, 2008.  

An RO hearing had been previously requested by the Veteran, 
which was scheduled to occur in March 2006, but he failed to 
appear.  He also requested a Board hearing, sitting at the 
RO, and such a proceeding was scheduled to occur in June 
2009, with advance, written notice of the date, time, and 
location of the hearing being furnished to the Veteran.  Such 
a hearing was cancelled prior to its occurrence, based on 
information provided by the veteran's representative that the 
Veteran was not available due to the need for his 
hospitalization.  No other request for a hearing remains 
pending at this time.  

The issue of the veteran's entitlement to service connection 
for diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 16, 2008, the veteran's hepatitis C was 
manifested by not more than intermittent fatigue, malaise, 
and anorexia; no incapacitating episodes are noted.  

2.  On and after May 16, 2008, the veteran's hepatitis is 
shown to be manifested by daily fatigue, malaise, and 
anorexia, in addition to a substantial weight loss and 
hepatomegaly; near-constant debilitating symptoms are not 
demonstrated.  

3.  The veteran's gastritis is currently manifested by not 
more than small nodular lesions and related symptoms; there 
is no showing of severe hemorrhages.  

4.  The veteran's appendectomy scar measures approximately 
five square centimeters and it is superficial in nature; 
there is no indication that it is deep, unstable, or 
productive of a limitation of motion or function; some slight 
hyperpigmentation is evident, but it is not tender or 
painful.  

5.  An exceptional or an unusual disability picture is not 
associated with any of the veteran's disabilities for which 
he seeks an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hepatitis C for the period prior to May 16, 
2008, or in excess of 60 percent on and after May 16, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
Diagnostic Code 7354 (2009).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7307 (2009).  

3.  The criteria for the assignment of a compensable rating 
for an appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to claims for an increased rating, the U.S. 
Court of Appeals for Veteran Claims previously held that a 
detailed notice, tailored to the specific aspects of each 
claim, must be provided under 38 U.S.C.A. § 5103(a).  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Federal Circuit Court reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the RO provided to the 
Veteran written notice of the rating criteria for each 
specified disorder by means of correspondence, dated in June 
2008.  

In this case, written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims for increase, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the VCAA letters of September and December 2004, 
January and March 2006, September 2007, and June 2008, which 
included the notice required by Dingess-Hartman and Vazquez-
Flores.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in March 2005, 
but full VCAA notice and specifically that pertaining to the 
Court's holding in Dingess/Hartman, was not, in contravention 
of Pelegrini.  However, the record in this instance 
demonstrates that full VCAA notice was effectuated prior to 
the issuance of the final supplemental statement of the case 
by the RO in October 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  On that basis, and in the absence of any allegation 
of prejudice by or on behalf of the Veteran, the Board cannot 
conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
Veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, as well as evidence 
developed by the Social Security Administration (SSA).  

In addition, the Veteran has been afforded multiple VA 
medical examinations during the course of the instant appeal, 
the findings and opinions from which are shown to be 
comprehensive in scope.  The Veteran offers argument that the 
October 2004 VA examination is too stale for evaluative 
purposes, noting as well that the VA examiner did not have 
the benefit of the veteran's claims folder or medical records 
for review.  But, the Veteran fails to acknowledge that VA 
further examined each of the disabilities in question during 
the course of a VA medical examination conducted in May 2008, 
at which the veteran' claims folder and his pertinent 
treatment records were made available to and reviewed by the 
examiner.  Moreover, the Veteran does not argue that 
pertinent evidence is missing from the claims folder.  As the 
record is deemed to be adequate to permit the Board to fairly 
and accurately adjudicate the claims for increased ratings on 
appeal, there is no need for remand in order to obtain any 
additional VA medical examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2009).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Analysis of the Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.

Hepatitis C

By rating action in April 2003, service connection was 
established for hepatitis C, with assignment of a 10 percent 
rating therefor under DC 7354.  The instant appeal stems from 
a claim for increase filed by the Veteran in July 2004, and 
during the course of the VA's processing of that claim, the 
RO by its rating decision of July 2008, increased the rating 
assigned from 10 percent to 60 percent, effective from May 
16, 2008, the date of a VA medical examination.  
Consequently, the issues for consideration are entitlement to 
a rating in excess of 10 percent prior to May 16, 2008, and 
entitlement to a rating in excess of 60 percent on and after 
that date.  

Hepatitis C (or non-A, non-B hepatitis), with serologic 
evidence of hepatitis C infection and the certain signs and 
symptoms due to hepatitis C infection, is rated follows under 
38 C.F.R. § 4.114, DC 7354:

Under DC 7354, a 0 percent rating is assigned for 
nonsymptomatic hepatitis C.  A 10 percent rating is assigned 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly) 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.  

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly warrants a 60 percent rating.  Id.  Near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) warrant a 100 percent rating.  Id.  

Note (1) after DC 7354 directs the rating authority to 
evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate DC, but not to use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a DC for sequelae.  Note (2) provides that, for 
purposes of evaluating a condition under DC 7354, an 
incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  

The record indicates that a course of treatment involving use 
of interferon and Ribaviron was initiated in February 2002, 
but was discontinued due to the veteran's failure to return 
to the hepatitis clinic.  A complaint of multiple joint pains 
was set forth by the Veteran in May 2004 and complaints of 
abdominal pain and weight loss were made known in June 2004; 
notation was made as to the veteran's homelessness, lack of 
proper nutrition, and ongoing substance abuse.  The diagnoses 
in June 2004 were of hepatitis C, pain in the joints, chronic 
abdominal pain, and weight loss probably related to poorly 
controlled diabetes mellitus.  An abdominal ultrasound in 
June 2004 was noted to identify an enlarged liver at 20.5 
centimeters and a moderately dilated hepatic duct.  

On the occasion of a VA medical examination in October 2004, 
which was conducted without the benefit of the veteran's 
claims folder or prior medical records, complaints of right 
upper quadrant pain of the abdomen, occurring once or twice a 
month for three to four days were set forth.  Increased 
anorexia, weight loss totaling 50 pounds in four to five 
months, yellowish coloration of the skin, occasional nausea, 
vomiting, and fatigue were also described by the Veteran.  On 
clinical evaluation, the Veteran was alert and talkative and 
was able to walk with no signs of pain being evident.  There 
was diffuse abdominal tenderness, mostly in the epigastric 
and right upper quadrant areas.  No organomegaly or rebound 
was present and there was no evidence of icterus or ascites.  
Laboratory studies disclosed a hepatitis C viral count of 
1,360,000; blood studies showed an alkaline phosphatase of 
148, an LOH of 216, SGOT of 165, and SGPT of 277, with all 
other laboratory findings being normal.  An ultrasound of the 
liver and upper gastrointestinal series were essentially 
negative for any liver abnormality.  The pertinent diagnosis 
was of chronic hepatitis C, stable and asymptomatic, and in 
the opinion of the VA examiner most of the veteran's 
abdominal symptoms were attributable to gallstones and 
nephrolithiasis and not to hepatitis C.  

VA outpatient treatment notes compiled in July 2005 indicate 
that a hepatology consultation was undertaken in July 2005, 
when it was noted that the Veteran had failed to appear for 
laboratory testing.  There was no history of encephalopathy 
or ascites, and the Veteran specifically denied having 
fatigue, nausea, vomiting, weight loss, or skin rash.  
Findings were interpreted to argue against the presence of 
cirrhosis and no focal abnormalities were in evidence.  

When seen in January 2007, the veteran's complaints of 
fatigue were found to probably be related to his use of a 
beta-blocker for control of his hypertension.  In March 2007, 
some improvement in liver function values was noted to follow 
the discontinuation of alcohol use, but in April 2007 some 
elevation in liver function studies was judged to be a 
probable contribution of the veteran's hepatitis C.  Computed 
tomography of the abdomen in May 2007 demonstrated no 
abnormalities of the liver, with the liver measuring 18.5 
centimeters.  In July 2007, generalized fatigue was found to 
be present, but its presence was attributed only to diabetes 
mellitus and uncontrolled sugars.  

VA examination on May 16, 2008, identified current complaints 
of the Veteran involving constant mild weakness, anorexia, a 
45-pound weight loss in two months, constant mild malaise, 
intermittent moderate abdominal pain, and swelling of the 
right upper quadrant of the abdomen.  His symptoms were noted 
to occur once monthly and last for one and one-half weeks.  
Some yellow discoloration of the eyes was also reported by 
the Veteran, but he denied having any incapacitating episodes 
during the past year relating to his hepatitis C.  Clinical 
evaluation showed a mild icteric appearance of the sclerae.  
The abdomen was soft but with diffuse tenderness throughout, 
increasing over the left and right upper quadrants.  The 
liver could be palpated and it was mildly enlarged, measuring 
12 centimeters by percussion.  Some weight loss was noted, 
with the Veteran's weight being 167 pounds.  A hepatitis RNA 
quant was 194,000.  The SGOT from May 2008 was 68, and the 
ALT was 73, both of which were high.  Alkaline phosphatase 
was 198.  Billirubin was normal.  

Further VA outpatient evaluation in October 2008 indicated 
that the Veteran continued to complain of pain, but it was 
unclear what was the source of his pain.  His weight was 200 
pounds.  The assessment was of chronic hepatitis C.  

For the period prior to May 16, 2008, there is no showing 
that the veteran's hepatitis was manifested by daily fatigue, 
malaise, and anorexia which required dietary restriction or 
continuous medication, or that the Veteran experienced 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the previous 12-
month period.  Also lacking is persuasive evidence that, in 
addition to the foregoing, a minor weight loss and 
hepatomegaly were present, or incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks, during the past 12-month period were occurring.  While 
some liver enlargement was noted in June 2004, further 
evaluation and testing in October 2004, and again in 2005 and 
2007, denoted no hepatomegaly.  Moreover, substantial weight 
loss or other indication of malnutrition and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12-month period or near-constant 
debilitating symptoms attributable to hepatitis C were not 
demonstrated during the relevant time period.  On that basis, 
a schedular rating in excess of 10 percent for the veteran's 
hepatitis C at any point during the period prior to May 16, 
2008, is not for assignment.  Hart, supra.  

As for the period on and after May 16, 2008, the Veteran 
offered complaints of constant weakness and malaise on the VA 
medical examination in May 2008, but the examination and 
treatment records do not document near-constant debilitating 
symptoms, such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, or 
otherwise corroborate the veteran's account of constant or 
near-constant symptoms.  As such, a schedular rating in 
excess of 60 percent is not warranted at any time during the 
period on and after May 16, 2008.  Hart, supra.   

The Board also has considered whether a referral for 
consideration of an extraschedular rating is warranted.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluation 
for that service-connected disability is inadequate.  Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate.  There has been no showing by the Veteran that his 
service-connected hepatitis C has necessitated frequent 
hospitalizations or has caused a marked interference with 
employment or other comparable effects.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  Thun, supra; see also Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for increase for hepatitis C both prior to 
and on and after May 16, 2008, loss must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Gastritis

By rating action in September 2002, the RO established 
service connection for gastritis, for which a 10 percent 
rating was assigned under DC 7307.  The 10 percent rating 
remains in effect and in connection with his claim for 
increase of July 2004, the Veteran alleges that such 
disability has worsened, citing mental duress, communication 
problems, and unemployment.  

38 C.F.R. § 4.114, DC 7307 for hypertrophic gastritis 
provides a 10 percent rating where there are small, nodular 
lesions and existing symptoms.  For a 30 percent rating, 
there must be chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation, the 
highest available under this DC, is warranted for chronic 
gastritis identified by a gastroscope with severe hemorrhages 
or large ulcerated or eroded areas.  

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
(2009) highlights the importance of weight loss in the 
evaluation of the impairment resulting from gastrointestinal 
disorders. Although DC Code 7307 does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other DCs pertaining to 
disorders of the digestive system do contain these measuring 
criteria.  The provisions of 38 C.F.R. § 4.113 (2009) contain 
the explanation that diseases of the digestive system often 
produce a common disability picture characterized by 
abdominal distress or pain, anemia, and disturbances in 
nutrition.  

In this case, there is no showing that there is present 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms, or chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or 
eroded areas.  Abdominal ultrasound in June 2004 demonstrated 
no ulcerated or eroded areas.  At a VA examination in October 
2004, the Veteran reported heartburn was occurring two to 
three time weekly, with regurgitation of stomach acids after 
eating hot or spicy foods.  Occasional nausea and vomiting, 
as well as abdominal pain, were noted.  On physical 
examination, there was diffuse abdominal tenderness, but no 
other abnormality was specifically attributed to gastritis.  
A complete blood chemistry was within normal limits; his 
Heliobacter pylori level was high.  An upper gastrointestinal 
series was negative.  The pertinent diagnosis was of 
gastroesophageal reflux disease worsened by non-ulcer 
dyspepsia, secondary to H. pylori, mild.  

Computed tomography of the abdomen was negative for any 
ulcerated or eroded areas of the gastrointestinal tract.  
When examined by VA in May 2008, the Veteran complained of 
abdominal pain, in addition to constant diarrhea over the 
preceding eight months.  Clinical evaluation found the 
Veteran to be in no acute distress.  Bowel sounds were 
appreciated in all four quadrants.  His abdomen was soft, 
with diffuse tenderness throughout.  The diagnosis was 
recorded as gastritis.  

In all, despite the veteran's assertions of worsening of his 
gastritis, clinical and laboratory (including X-ray) data do 
not support the assignment of an increased schedular 
evaluation, there being no documentation that the veteran's 
gastritis is associated with eroded or ulcerated areas or 
severe hemorrhaging at any point during the applicable 
period.  Hart, supra.  As well, the record does not 
demonstrate that the veteran's gastritis has resulted in 
frequent hospitalization or a marked interference with 
employment, nor is it shown in this instance that the regular 
schedular criteria are otherwise inadequate for rating the 
veteran's gastritis.  Thun, supra.  On that basis, a rating 
in excess of 10 percent for gastritis is not for assignment, 
and inasmuch as preponderance of the evidence is against the 
claim, the appeal for an increased rating for gastritis must 
be denied.  38 U.S.C.A. §§ 1155, 5107; Ortiz, supra.  

Appendectomy Scar

The record reflects that service connection for an 
appendectomy scar was established by the RO through its 
rating decision of August 1974, with it being noted that an 
in-service appendectomy had been undertaken in 1973 and that 
a VA medical examination in May 1974 showed the scar of the 
right lower quadrant from the prior appendectomy to be well-
healed and non-keloidal.  A 0 percent rating was assigned 
under DC 7341 and no change in the rating assigned therefore 
has since been effectuated, although the DC under which the 
scar has been rated has been changed to DC 7805.  

Scars, other than of the head, face, or neck, that are deep 
or cause limitation of motion, and which cover an area or 
areas exceeding six square inches (39 square centimeters) are 
10 percent disabling; where covering an area or areas 
exceeding twelve square inches (77 square centimeters), a 20 
percent rating is assignable.  38 C.F.R. § 4.118, DC 7801.  
Scars, of other than the head, face, or neck, that are 
superficial and that do not cause limited motion, are 10 
percent disabling if covering an area or areas of 144 square 
inches (929 square centimeters) or more.  38 C.F.R. § 4.118, 
DC 7802.  A superficial scar is one that is not associated 
with underlying soft tissue damage.  38 C.F.R § 4.118, DCs 
7802, Note (2) & 7804, Note (1).  Superficial, unstable scars 
are 10 percent disabling. 38 C.F.R. § 4.118, DC 7803.  
Superficial scars that are painful on examination are 10 
percent disabling. 38 C.F.R. § 4.118, DC 7804.  Finally, 
other scars are to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.  
(The rating criteria for scars were subject to a recent 
amendment, effective from October 23, 1998, see 73 Fed. Reg. 
54708 (2008), but such change is applicable only for claims 
filed on and after the aforementioned date, which is not the 
case in this matter).

VA examination in October 2004 disclosed that the veteran's 
appendectomy scar was asymptomatic.  When the Veteran was 
seen on an outpatient basis in February 2007, there was noted 
to be some tenderness of a left lower quadrant scar where 
there previously had been a surgical drain.  At that time, 
the Veteran indicated that his abdominal pain was located in 
the area of a scar from a prior splenectomy, which the record 
otherwise shows was undertaken during post-service years.  
Further VA examination was accomplished in May 2008, at which 
time the Veteran denied experiencing any symptoms related to 
his appendectomy scar.  Clinical inspection revealed a 25 
centimeter, midline scar from the prior splenectomy.  A 
second scar, the residual of the in-service appendectomy 
(scar at issue), measured 9 by .5 centimeters, and was 
slightly hyperpigmented but non-tender.  There was no 
swelling, erythema, or adherence to the underlying tissue.  
There was a palpable mass just under the skin inferior to the 
scar, which had a diameter of approximately five centimeters.  
The diagnosis was of an abdominal scar.  

There is no indication that the veteran's appendectomy scar 
is deep or causes limitation of motion or other impairment of 
function.  It is a superficial scar, but without pain, 
tenderness, or instability.  As well, in its totality the 
scar in question does not measure 929 square centimeters.  
Accordingly, not more than a 0 percent schedular evaluation 
is for assignment throughout the period in question, and 
inasmuch as there is no showing of an unusual or exceptional 
disability picture relating to the veteran's appendectomy 
scar, there is no basis for a referral of this matter to 
appropriate VA officials for consideration of an 
extraschedular evaluation of increased disability.  To that 
end, this portion of the veteran's appeal is denied. 
38 U.S.C.A. § 1155; Hart, supra; Ortiz, supra.  




ORDER

A rating in excess of 10 percent for hepatitis C prior to May 
16, 2008, and in excess of 60 percent on and after May 16, 
2008, is denied.  

A rating in excess of 10 percent for gastritis is denied.  

A compensable rating for an appendectomy scar is denied.  


REMAND

By this appeal, the Veteran seeks entitlement to service 
connection for diabetes mellitus, alleging that it originated 
in or as a result of his period of military service or that 
it is secondary to his service-connected hepatitis C and/or 
gastritis.  Further development of the veteran's claim for 
service connection for diabetes mellitus is sought by the 
Veteran and, given that a portion of such claim has not been 
adequately developed and/or adjudicated fully, the Board 
agrees that further development is deemed necessary.  
38 C.F.R. § 19.9(a) (2009).  On remand, the AMC should, among 
other things, notify the Veteran of the information and 
evidence needed to substantiate his claim for direct and 
secondary service connection and to conduct a VA medical 
examination and obtain a medical opinion as to the etiology 
of the veteran's diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, to 
include notifying him of the information 
and evidence needed to substantiate his 
claim for direct and secondary service 
connection for diabetes mellitus.  He 
should also be remained that VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the Veteran 
must then be provided by VA to him.

2.  Obtain any and all records of VA 
medical treatment, not already on file, 
which pertain to the veteran's diabetes 
mellitus and its etiology for inclusion 
in his claims folder.

3.  Thereafter, the Veteran should be 
afforded a VA endocrine examination in 
order to ascertain the nature of the 
etiology of the claimed diabetes 
mellitus.  The claims folder in its 
entirety must be provided to the VA 
examiner for use in the study of this 
case and the report prepared should 
reflect the examiner's statement as to 
whether in fact the claims folder was 
made available and reviewed.  Such 
examination should include the taking of 
a complete medical history and the 
conduct of a clinical examination and all 
diagnostic testing deemed necessary by 
the examiner.  

Upon completion of the above, the VA 
examiner is asked to address the 
following question in detail, providing a 
rationale for each opinion provided:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any existing 
diabetes mellitus originated in 
service or is otherwise 
attributable to the veteran's 
period of military service?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
service-connected hepatitis C 
or gastritis either caused or 
aggravated his diabetes 
mellitus?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the veteran's claim for 
entitlement to service connection on 
direct and secondary bases for diabetes 
mellitus must be readjudicated on the 
basis of all the evidence of record and 
all governing law and regulations.  If 
the benefit sought on appeal continues to 
be denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response.  The case should 
then be returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


